48 F.3d 1224NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
LITTLE ROCK SCHOOL DISTRICT AND LORENE JOSHUA, Appellants,v.PULASKI COUNTY SPECIAL SCHOOL DISTRICT NO. 1 and NorthLittle Rock School District, Appellees.
No. 93-3592EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 10, 1995.Filed:  Jan. 19, 1995.

On Appeal from the United States District Court for the Eastern District of Arkansas.
E.D.Ark.
APPEAL DISMISSED.
Before ARNOLD, Chief Judge, HEANEY, Senior Circuit Judge, and WOLLMAN, Circuit Judge.
PER CURIAM.


1
On motion of appellants, the appeal is dismissed.  This action is without prejudice to the right of any party aggrieved to file a timely new appeal from any future order of the District Court with respect to the location of the new Stephens School.


2
It is so ordered.